Case 2:20-cv-00014-JPJ-PMS Document 74-1 Filed 09/16/21 Page 1 of

  

In re Scott

United States Court of Appeals for the Fourth Circuit
April 17, 2018, Submitted; April 20, 2018, Decided
No. 18-1140

Reporter

719 Fed. Appx. 281 *; 2018 U.S. App. LEXIS 10053 **; 2018 WL 1887509

In re: MELINDA L. SCOTT, Petitioner.

Notice: PLEASE REFER TO FEDERAL RULES
OF APPELLATE PROCEDURE RULE 32.1
GOVERNING THE CITATION TO
UNPUBLISHED OPINIONS.

Prior History: [**1]On Petition for Writ of
Mandamus. (2:17-cv-00050-JPJ-PMS).

Scott v. Lyall, 2018 U.S. Dist. LEXIS 3015 (W.D.
Va., Jan. 8, 2018)

Counsel: Melinda L. Scott, Petitioner, Pro se.

Judges: Before WILKINSON and KEENAN,
Circuit Judges, and HAMILTON, Senior Circuit
Judge.

Opinion

[*282] PER CURIAM:

Melinda L. Scott petitions for a writ of mandamus
seeking an order directing the district court and two
Virginia state courts to permit her to proceed with
an appeal in state court without paying an appeal
bond. We conclude that Scott is not entitled to
mandamus relief.

Mandamus relief is a drastic remedy and should be
used only in extraordinary circumstances. Kerr _v.
U.S. Dist. Court, 426 U.S. 394, 402, 96 S. Ct. 2119,
48 L. Ed. 2d 725 (1976); United States v.
Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003).
Further, mandamus relief is available only when the

petitioner has a clear right to the relief sought. Jn re
First Fed. Sav. & Loan Ass'n, 860 F.2d 135, 138
(4th Cir. 1988). This court does not have
jurisdiction to grant mandamus relief against state
officials. Gurley v. Superior Court of Mecklenburg
Cty., 411] F.2d 586, 587 (4th Cir. 1969). In
addition, mandamus may not be used as a substitute
for appeal. In re Lockheed Martin Corp., 503 F.3d

351, 353 (4th Cir. 2007).

The relief sought by Scott is not available by way
of mandamus. Accordingly, although we grant
leave to proceed in forma pauperis, we deny the
petition for writ of mandamus. We dispense with
oral argument because the facts and legal
contentions are adequately presented in the
materials before this court and argument would not
aid the decisional process.

PETITION DENIED

1 Pageid#: 472

 

Ead of Document
